DETAILED ACTION
Status of Claims
The action is in reply to the Application 16/791,621 filed on 02/14/2020.
Claims 1-26 are currently pending and have been examined.
The action is made NON-FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 18 and 20 are objected to because of the following informalities: there is a typo - "the travel platform" which should read as "the travel planning platform".  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: Paragraphs [0044] and [0049] have a typo - ""Inspirations" tab 616" which should read as ""Preferences" tab 616" to align with Figure 6. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; 
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 1-26 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” (a method for travel planning) category.
Regarding Claims 1-26, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A method of travel planning, comprising the steps of: 
displaying a plurality of travel interests …. associated with a…;
receiving a first input to the…, the first input indicating one or more personal travel interests of a client, the one or more personal travel interests selected by the client from the plurality of travel interests; and
the …automatically forecasting average cost per person per day based on the first input for one or more of three-, four-, or five-star experiences.
	The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of displaying, receiving, and forecasting average cost per person per day are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction such as sale activities. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “on a user device” and “travel planning platform”. The claim as a whole merely describes how to generally “apply” the concept of displaying, receiving, and forecasting average cost per person per day by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a travel planning process. Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a travel planning process amount to no more than how to generally “apply” the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 2 and 4 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 1 such as by defining “plurality of travel interests” in Claims 2 and 4. These dependent claims do not recite additional elements to evaluate at Steps 2A, Prong Two or 2B, and thus they do not integrate the abstract idea into practical application or do not amount to significantly more than the abstract idea. Therefore, these claims are not patent eligible.
Claim 3 recites the following limitations:
The method of Claim 2, further comprising the step of: 
displaying, …, an information page relating to at least one of the plurality of travel destinations, the information page displaying information comprising at least one of the following relating to the at least one of the plurality of travel destinations: optimal seasons of travel, seasonal weather patterns, unique experiences, music content, reading materials, and video content.
Claim 3 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. Claim 3 recites an additional element – “on the user device”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional recited limitations of this dependent claim do not provide an inventive concept because claims that merely use a computer as a tool to perform the abstract idea cannot provide an inventive concept. As a result, this dependent claim is not patent eligible.
Claims 5-8, 12, 14-15, 17-21, and 23-24 are directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. Claim 8 recites an additional element – “on the user device”, and Claims 5-7, 12, 14-15, 17-21, and 23-24 recite an additional element – “travel planning platform”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of these dependent claims do not integrate an abstract idea into a practical application 
Claims 9-11, 13, 16, 22, and 25-26 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims do not recite additional elements to evaluate at Steps 2A, Prong Two or 2B, and thus they do not integrate the abstract idea into practical application or do not amount to significantly more than the abstract idea. Therefore, these dependent claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reed; Brandon (US PG Pub. No. 2019/0259111 A1; hereinafter "Reed") in view of Gray et al. (US PG Pub. No. 2015/0073841 A1; hereinafter "Gray").
Regarding Claim 1, Reed teaches a method of travel planning, comprising the steps of: displaying a plurality of travel interests on a user device associated with a travel planning platform (See “In various embodiments, and on various client devices, the facility presents pictorial representations in different ways.” in Paragraph [0040], “In act 1402, the facility displays to the user one or more pictorial representations.” in Paragraph [0068] wherein the “pictorial representations” are the “travel interests”, “FIG. 15 is a display diagram showing a sample display presented by the facility in some embodiments to display pictorial representations to a user for a particular trip... The pictorial representations in 1530 initially displayed by the facility are the following: pictorial representation 1531 …, shows a mountain, and has the metadata  and receiving a first input to the travel planning platform (See “Returning to FIG. 14, in act 1403, the facility receives a selection of a displayed pictorial representation.” in Paragraph [0070]), the first input indicating one or more personal travel interests of a client (See “A user who wishes to go on a trip can select certain of these pictorial representations as a way of expressing interests that s/he would like to pursue as part of the trip.” in Paragraph [0033]), the one or more personal travel interests selected by the client from the plurality of travel interests (See “For example, out of pictorial representations showing a cactus, a museum, a snowboarder, an eagle, a beach umbrella, a backpacker, and the stage of an outdoor music festival, the user may select a pictorial representation of a beach umbrella to express an interest in a beach setting.” in Paragraph [0034] and Fig. 16).
Although Reed teaches cost for each travel choice such as $40 per person for dine in at Mexi Maxi and $420/night for stay at Bonjuor Beach Hotel (See Travel Choice Cost Column 403 in Fig. 4) and total cost/price for the trip for all clients (See “In act 2305, the facility presents the descriptions of the travel choices selected in act 2304—together with a total cost for the trip calculated by summing the cost of the selected travel choices—as a trip proposal.” in Paragraph [0082], “The proposal further includes a total price 2485 for the trip proposal.” in Paragraph [0083], and see Total Price 2485 in Fig. 24), Reed does not explicitly teach average cost per person per day for one or more of three-,four-, or five-star experiences. However, Gray teaches the travel planning platform automatically forecasting average cost per person per day based on the first input for one or more of three-, four-, or five-star experiences (See “Assume that the user selects Rome as a vacation destination as illustrated in FIG. 8. When the user select Rome, a window is displayed with details of Rome and options such as, collections, `must see`, do', hotels, travel essentials, travelogue, weather details in Rome for vacation dates, best time to visit Rome, approximate cost per person for 7 days and so forth.” in Paragraph [0054], “When the user clicks on the hotels option in FIG. 8, name of different hotels in Rome are displayed as illustrated in FIG. 12. Along with the name, information for each hotel is displayed. The information for each hotel 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the travel planning process of Reed to include forecasting average cost per person per day based on the first input for one or more of three-, four-, or five-star experiences, as taught by Gray, in order to help clients in planning their budgets for their trips.
Regarding Claim 2, Reed in view of Gray teaches all the limitations of Claim 1 as described above. Reed does not explicitly teach; however, Gray teaches wherein the plurality of travel interests comprises: a plurality of travel destinations (See “Assume that user selects `Romantic` button as inspiration and a new screen as illustrated in FIG. 5 is displayed. In FIG. 5, options of desires and preferences are displayed to the user. The user can select one or more options provided in the desires and the preferences. For example, the user can select preferences such as, but not limited to, home city, airport, travel date, budget, number of days, number of people, mode of transport, and destination. The selection of desires and preferences of the user are illustrated in FIG. 6.” in Paragraph [0052] and see drop down arrow under “Region” in Fig. 5 showing an example of the plurality of travel interests which comprise a plurality of travel destinations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the travel planning process of Reed to Gray, in order to allow clients to pick their favorite or planned destination.
Regarding Claim 3, Reed in view of Gray teaches all the limitations of Claims 1 and 2 as described above. Reed does not explicitly teach; however, Gray teaches displaying, on the user device, an information page relating to at least one of the plurality of travel destinations, the information page displaying information comprising at least one of the following relating to the at least one of the plurality of travel destinations: optimal seasons of travel, seasonal weather patterns, unique experiences, music content, reading materials, and video content (See “Assume that the user selects Rome as a vacation destination as illustrated in FIG. 8. When the user select Rome, a window is displayed with details of Rome and options such as, collections, `must see`, do', hotels, travel essentials, travelogue, weather details in Rome for vacation dates, best time to visit Rome, … and so forth. If the user selects collections button displayed in FIG. 8, information provided by destination experts of Rome is displayed as illustrated in FIG. 9.” in Paragraph [0054], “If the user selects `must see, do` illustrated in FIG. 8, the must see, must do options are displayed as illustrated in FIGS. 10 and 11 respectively. For instance, if the user selects `must see`, the must see locations in Rome are displayed as illustrated in FIG. 10. If the user selects the `Roman Forum` from the must see locations, a detailed description and a video of the Roman Forum is displayed. If the user selects `must do`, the must do activities specific to Rome are displayed, as illustrated in FIG. 11.” in Paragraph [0055], Fig. 8-11, and see also Paragraph [0016] for user device – “Application 102 is a client-side application, which is configured to facilitate a user in planning and managing a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the travel planning method of Reed to include displaying an information page relating to at least one of the plurality of travel destinations described above, as taught by Gray, in order to help users in decision-making for choosing an appropriate travel destination.
Regarding Claim 4, Reed in view of Gray teaches all the limitations of Claim 1 as described above. Reed also teaches wherein the plurality of travel interests comprises: a plurality of travel activities (See “FIG. 15 is a display diagram showing a sample display presented by the facility in some embodiments to display pictorial representations to a user for a particular trip... The pictorial representations in 1530 initially displayed by the facility are the following: … pictorial representation 1535 …, shows a golf club and ball, and has the metadata tag activity:golf, and thus represents the interest of a golf activity; pictorial representation 1536 …, shows a plate of spaghetti and meatballs, and has the metadata tag food:italian, and thus represents the interest of a spaghetti meal; …; pictorial representation 1538 …, shows a snowmobile, and has the metadata tags activity:snowmobiling and setting: wintery, and thus represents the interests of a wintery setting and a snowmobiling activity; pictorial representation 1539 …, shows a painting, and has the metadata tag activity:museum-art, and thus 
Regarding Claim 5, Reed in view of Gray teaches all the limitations of Claim 1 as described above. Reed also teaches the travel planning platform generating one or more suggested pairings for at least one of the selected personal travel interests (See “In response, the facility presents proposed travel choices determined on the basis of the selected pictorial representations. In some embodiments, the facility selects these proposed travel choices by collecting metadata tags attached to the selected pictorial representations to specify the travel interests they represent, then matching metadata tags in the set with those of travel choices, such as airline flights, ferry sailings train trips, hotel rooms, house rentals, restaurants, sailing cruises, ski area lift tickets and equipment rentals, etc.” in Paragraph [0035]).
Regarding Claim 6, Reed in view of Gray teaches all the limitations of Claim 1 as described above. Reed also teaches receiving a second input to the travel planning platform, the second input indicating a ranking by preference of the selected personal travel interests of the client (See “Returning to FIG. 14, in act 1403, the facility receives a selection of a displayed pictorial representation... In some cases, the user's selection of the pictorial representation connotes a weight assigned to the user's selection of the [
Regarding Claim 7, Reed in view of Gray teaches all the limitations of Claims 1 and 6 as described above. Reed also teaches the travel planning platform organizing the plurality of travel interests based on the first input and the second input (See “In some embodiments, the facility provides a mechanism for curating the set of selected pictorial representations, such as by dragging a pictorial representation into a dock to select it, dragging a pictorial representation out of the dock to the selected, double-tapping or double-clicking on a selected pictorial representation to change its weight, etc.” in Paragraph [0037], “FIG. 21 is a display diagram showing a display presented by the facility in some embodiments to display the pictorial representations selected for a trip for the purpose of curating them. The display 2100 includes information 2110 identifying the trip, and an instruction 2120 that pictorial representations can be dragged into a dock 2170 to select them, or out of this dock to deselect them. As one example, to express an interest in sushi rather than mexican food, the user could drag selected pictorial representation 2141 out of the dock into area 2130, and drag pictorial representation 2137 from area 2130 into the dock. In various embodiments, the user can use this and/or other user interfaces to perform other curating actions, such as changing one or more weights attributed to selected pictorial representations (not shown).” in Paragraph [0078], and Fig. 21 showing an example of organizing the plurality of travel interest based on the first and second inputs).
Regarding Claim 8, Reed in view of Gray teaches all the limitations of Claims 1, 6, and 7 as described above. Reed also teaches displaying the organized plurality of travel interests on the user device (See “In various embodiments, and on various client devices, the facility presents pictorial representations in different ways.” in Paragraph [0040], “FIG. 21 is a display diagram showing a display presented by the facility in some embodiments to display the pictorial representations selected for a trip for the purpose of curating them. The display 2100 includes information 2110 identifying the trip, and an instruction 2120 that pictorial representations can be dragged into a dock 2170 to select them, or out of this dock to deselect them. As one example, to express an interest in sushi rather than mexican food, the user could drag selected pictorial representation 2141 out of the dock into area 2130, and drag pictorial representation 2137 from area 2130 into the dock.” in Paragraph [0078], and Fig. 21).
Regarding Claim 9, Reed in view of Gray teaches all the limitations of Claims 1 and 6 as described above. Reed also teaches developing a travel plan for the client based on the first input and the second input (See “In act 2304, the facility selects travel choices from the travel choice metadata table to propose for the trip. In particular, in some embodiments, the facility does so using the metadata tags obtained for the trip in act 2303 together with the schedule, budget, geographic range, and any other criteria explicitly specified for the trip by the creating user. In some embodiments, the facility selects a destination location for the trip as part of selecting the travel choices, or separately. Where the facility has attributed weights to the metadata tags in the set, it further uses this information in the selection it performs in act 2304. In act 2305, the facility presents the descriptions of the travel choices selected in act 2304—together with a total cost for the trip calculated by summing the cost of the selected travel choices—as a trip proposal.” in Paragraph [0082] and “FIG. 24 is a display diagram 
Regarding Claim 10, Reed in view of Gray teaches all the limitations of Claims 1, 6, and 9 as described above. Although Reed teaches developing a travel plan for the client based on the first input and second input as described above in Claim 9, Reed does not explicitly teach a multi-trip travel plan. However, Gray teaches developing a multi-trip travel plan for the client based on the first input and the second input (See “At step 302, vacation planning is enabled for a user based on one or more of a user input, a user profile and a travel history associated with the user profile. The one or more inputs can be one of, but not limited to, inputs for providing vacation preferences, inputs for viewing recommended destinations, inputs for selecting a destination, inputs for selecting activities to be performed at the destination, and inputs regarding selection of a hotel/resort to stay… The inputs can be processed for generating recommendations for one or more vacation destinations, planning one or more vacations, one or more vacation itineraries, facilitating booking of the planned vacations and so forth.” in Paragraph [0039] and “The disclosed method and system recommends best destinations for vacation planning based on inspirations, desires and preferences provided by a user.” in Paragraph [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the travel planning method of Reed to Gray, in order to provide more travel options for the clients.
Regarding Claim 11, Reed in view of Gray teaches all the limitations of Claims 1, 6, 9, and 10 as described above. Reed does not explicitly teach; however, Gray teaches generating a multi-trip travel report for the client based on the multi-trip travel plan (See “The curated itinerary module is configured to enable the user to create a vacation diary. The vacation diary provides an organized itinerary for the vacation.” in Paragraph [0031], “The step of planning can optionally include creating a vacation diary for scheduling one or more of a plurality of destination visits and a plurality of destination activities during the vacation. The vacation diary can include one or more events associated with the vacation. A schedule map can be generated based on the vacation diary. The schedule map includes a geographical map which displays locations associated with the events listed in the vacation diary.” in Paragraph [0041] wherein “a vacation diary” is considered to be “a multi-trip travel report”, and Fig. 13-16 showing an example of the report (e.g., vacation diary)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the travel planning method of Reed to include generating a multi-trip travel report, as taught by Gray, in order to offer an exceptional service to the clients.
Regarding Claim 12, Reed in view of Gray teaches all the limitations of Claims 1 and 6 as described above. Reed also teaches receiving a third input to the travel planning platform, the third input indicating one or more travel preferences of the client (See “In some embodiments, for each user, the facility explicitly collects or infers 
Regarding Claim 13, Reed in view of Gray teaches all the limitations of Claims 1, 6, and 12 as described above. Reed also teaches developing a travel plan for the client based on the first input, the second input, and the third input (See “In act 2304, the facility selects travel choices from the travel choice metadata table to propose for the trip. In particular, in some embodiments, the facility does so using the metadata tags obtained for the trip in act 2303 together with the schedule, budget, geographic range, and any other criteria explicitly specified for the trip by the creating user. In some embodiments, the facility selects a destination location for the trip as part of selecting the travel choices, or separately. Where the facility has attributed weights to the metadata tags in the set, it further uses this information in the selection it performs in act 2304. In act 2305, the facility presents the descriptions of the travel choices selected in act 2304—together with a total cost for the trip calculated by summing the cost of the selected travel choices—as a trip proposal.” in Paragraph [0082] and “FIG. 24 is a display diagram showing a sample display presented by the facility in some embodiments to present a trip proposal. The display 2400 includes information 2410 identifying the trip. The display further contains a trip proposal 2480 for the trip, made up of travel choices 2481-2484, based on the set of three metadata tags listed above.” in Paragraph [0083]).
Regarding Claim 14, Reed in view of Gray teaches all the limitations of Claims 1 and 6 as described above. Reed also teaches receiving a fourth input to the travel planning platform, the fourth input indicating one or more personal travel interests of a travel companion of the client, the one or more personal travel interests selected by the travel companion from the plurality of travel interests (See “Where a trip has multiple participating users, any of these users may select pictorial representations. In some embodiments, pictorial representations that have been selected by one or more other participating users may be displayed to the remaining participating users.” in Paragraph [0073] and “FIG. 18 is a display diagram showing the display presented by the facility to permit a user to select pictorial representations in a fourth state. By comparing display 1800 shown in FIG. 18 to display 1700 shown in FIG. 17, it can be seen that a different participating user has selected pictorial representation 1832, to which the facility has applied a border of a second type that distinguishes pictorial representation 1832, selected by a different user, from pictorial representations 1834 and 1841, selected by this user.” in Paragraph [0074] wherein “a different participating user” is considered to be “a travel companion of the client”).
Regarding Claim 15, Reed in view of Gray teaches all the limitations of Claims 1, 6, and 14 as described above. Reed also teaches the travel planning platform automatically identifying one or more commonalities between the first input and the fourth input (See “FIG. 16 is a display diagram showing the display presented by the facility to allow a user to select pictorial representations in a second state. By comparing display 1600 shown in FIG. 16 to display 1500 shown in FIG. 15, it can be seen that the facility has applied a border of a first type around the outside of pictorial representation 1634, indicating its selection by the user to whom the display is 
Regarding Claim 16, Reed in view of Gray teaches all the limitations of Claims 1, 6, 14, and 15 as described above. Reed also teaches developing a travel plan for the client and the travel companion based on the one or more commonalities between the first input and the fourth input (See “In act 2304, the facility selects travel choices from the travel choice metadata table to propose for the trip. In particular, in some embodiments, the facility does so using the metadata tags obtained for the trip in act 2303 together with the schedule, budget, geographic range, and any other criteria explicitly specified for the trip by the creating user. In some embodiments, the facility selects a destination location for the trip as part of selecting the travel choices, or separately. Where the facility has attributed weights to the metadata tags in the set, it further uses this information in the selection it performs in act 2304. In act 2305, the facility presents the descriptions of the travel choices selected in act 2304—together with a total cost for the trip calculated by summing the cost of the selected travel choices—as a trip proposal.” in Paragraph [0082] and “FIG. 24 is a display diagram showing a sample display presented by the facility in some embodiments to present a trip proposal. The display 2400 includes information 2410 identifying the trip. The display further contains a trip proposal 2480 for the trip, made up of travel choices 2481-2484, based on the set of three metadata tags listed above.” in Paragraph [0083]).
Regarding Claim 17, Reed in view of Gray teaches all the limitations of Claims 1, 6, and 14 as described above. Reed also teaches receiving a fifth input to the travel planning platform, the fifth input indicating a ranking by preference of the selected one or more personal travel interests of the travel companion (See “Returning to FIG. 14, in act 1403, the facility receives a selection of a displayed pictorial representation... In some cases, the user's selection of the pictorial representation connotes a weight assigned to the user's selection of the [
Regarding Claim 18, Reed in view of Gray teaches all the limitations of Claims 1, 6, 14, and 17 as described above. Reed also teaches the travel platform automatically identifying one or more commonalities between the second input and the fifth input (See “FIG. 16 is a display diagram showing the display presented by the facility to allow a user to select pictorial representations in a second state. By comparing display 1600 shown in FIG. 16 to display 1500 shown in FIG. 15, it can be seen that the facility has applied a border of a first type around the outside of pictorial representation 1634, indicating its selection by the user to whom the display is presented.” in Paragraph [0071], “Where a trip has multiple participating users, any of 
Regarding Claim 19, Reed in view of Gray teaches all the limitations of Claims 1, 6, and 12 as described above. Reed also teaches receiving a sixth input to the travel planning platform, the sixth input indicating one or more travel preferences of a travel companion of the client (See “In some embodiments, for each user, the facility explicitly collects or infers cross-trip travel preferences of the user, such as originating city, preferred airline, seat class, and seat location, preferred hotel brand, preferred hotel type, etc.” in Paragraph [0042] wherein the “user” is considered to be the “travel companion of the client” since a trip can have multiple participating users such as clients and travel companion as described in Paragraph [0073] – “Where a trip has multiple participating users, any of these users may select pictorial representations. In some embodiments, pictorial representations that have been selected by one or more other participating users may be displayed to the remaining participating users.”).
Regarding Claim 20, Reed in view of Gray teaches all the limitations of Claims 1, 6, 12, and 19 as described above. Reed also teaches the travel platform automatically generating a comparison between the third input and the sixth input (See “FIG. 3 is a flow diagram showing a process performed by the facility to populate the travel choices used by the facility. In acts 301-307, the facility loops through each of a number of different travel choices. As mentioned above, travel choices can encompass virtually every type of selection made in connection with travel, such as particular flights or trains, hotel rooms, home rentals, vehicle rentals, guides or instructors, restaurants, activities, activity licenses, etc. In act 302, the facility receives .
Claims 21, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Gray and Angelini et al. (US PG Pub. No. 2011/0313883 A1; hereinafter "Angelini").
Regarding Claim 21, Reed in view of Gray teaches all the limitations of Claims 1, 6, 9, and 10 as described above. Reed in view of Gray does not explicitly teach; however, Angelini teaches the travel planning platform generating a client-based forecast for a travel advisor, the client-based forecast relating to a first travel revenue anticipated based on the multi-trip travel plan for the client (See “Where the travel agent has a number of different incentive schemes either operating with a single airline or with different airlines the module will be able to calculate and forecast the advantages of each and present this information to the travel agent in real-time to assist in decision-making. In principle it should not impact the passengers' ability to have low fares and good value deals, but will help the travel agents to determine the best revenue itinerary for themselves.” in Paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the travel planning method of Reed in view of Gray, to include generating a client-based forecast relating to a first travel revenue anticipated, as taught by Angelini, in order to help a travel advisor in decision-making with choosing the best itinerary.
Regarding Claim 23, Reed in view of Gray and Angelini teaches all the limitations of Claims 1, 6, 9, 10, and 21 as described above. Reed in view of Gray does not explicitly teach; however, Angelini teaches the travel planning platform generating an overall forecast for the travel advisor, the overall forecast relating to a second travel revenue anticipated based on a plurality of multi-trip travel plans for a plurality of clients (See “Where the travel agent has a number of different incentive schemes either operating with a single airline or with different airlines the module will be able to calculate and forecast the advantages of each and present this information to the travel agent in real-time to assist in decision-making. In principle it should not impact the passengers' ability to have low fares and good value deals, but 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the travel planning method of Reed in view of Gray, to include generating an overall forecast relating to a second travel revenue anticipated, as taught by Angelini, in order to help a travel advisor in decision-making with choosing the best itinerary.
Regarding Claim 24, Reed in view of Gray and Angelini teaches all the limitations of Claims 1, 6, 9, 10, 21, and 23 as described above. Reed in view of Angelini does not explicitly teach; however, Gray teaches the travel planning platform generating a report showing trends relating to travel interests based on the selected personal travel interests of the plurality of clients (See “Planning and recommendation engine 114 is configured to enable planning of a vacation based on the one or more of a user input, a user profile and a travel history associated with the user profile…The one or more inputs received from the user via client-side interface 106 are sent to planning and recommendation engine 114. In accordance with various embodiments of the invention, planning and recommendation engine 114 is configured to analyze and process the one or more inputs for planning the vacation. In addition, planning and recommendation engine 114 is configured to send results of the processing to the user via client-side interface 106. For example, planning and recommendation engine 114 can send probable vacation destinations based on the inputs received from the user… Accordingly, during these multiple stages, different inputs received from the user can be sent to planning and recommendation engine 114 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the travel planning method of Reed in view of Angelini to include generating a report showing trends relating to travel interests, as taught by Gray, in order to provide detail information of the travel interests to the clients.
Regarding Claim 25, Reed in view of Gray and Angelini teaches all the limitations of Claims 1, 6, 9, 10, 21, 23, and 24 as described above. Reed in view of Angelini does not explicitly teach; however, Gray teaches wherein the generated report showing trends relating to travel interests is based on selected travel destinations (See “The curated itinerary module is configured to enable the user to create a vacation [diary]. The vacation diary provides an organized itinerary for the vacation. The destination content management module is configured to manage and store content associated with one or more destinations. The content associated with a destination can be one or more of name and description of the destination, places to visit, activities, hotels, relative pricing, weather and travel trends associated with the destination.” in Paragraph [0031], “Assume that the user selects Rome as a vacation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the travel planning method of Reed in view of Angelini to include generated report showing trends relating to travel interests is based on selected travel destinations, as taught by Gray, in order to provide detail information of the selected travel destinations to the clients.
Regarding Claim 26, Reed in view of Gray and Angelini teaches all the limitations of Claims 1, 6, 9, 10, 21, 23, and 24 as described above. Reed in view of Angelini does not explicitly teach; however, Gray teaches wherein the generated report showing trends relating to travel interests is based on selected travel activities (See “The curated itinerary module is configured to enable the user to create a vacation [diary]. The vacation diary provides an organized itinerary for the vacation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the travel planning method of Reed in view of Angelini to include generated report showing trends relating to travel interests is based on selected travel activities, as taught by Gray, in order to provide detail information of the selected travel activities to the clients.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Gray, Angelini, and Zhu et al. (US PG Pub. No. 2020/0410355 A1; hereinafter "Zhu
Regarding Claim 22, Reed in view of Gray and Angelini teaches all the limitations of Claims 1, 6, 9, 10, and 21 as described above. Reed in view of Gray and Angelini does not explicitly teach “revenue over multiple years”; however, Zhu teaches wherein the generated client-based forecast anticipates revenue over multiple years (See “In some examples, the processor 120 can run the model 130 with the inputs and selections received via the user interface 200. Further, the end user can select a target performance metric, such as “Revenue”, from a field 206, to specify a performance metric to be forecasted by the model 130. Further, the end user can select a forecast horizon, such as “Q0”, to specify a time epoch to forecast the selected target performance metric in field 206. The end user can use the “Submit” button 202 upon selecting the different items under the different categories and fields 206, 208, to request the system 100 to run the model 130 on the inputs and data corresponding to the selected assets and/or items in the user interface 200. Thus, the processor 120 can run the model 130 to generate a forecast of a performance metric relating to “Revenue” (selected in field 206), within the time epoch “Q0” (selected in field 208), for one or more assets …, based on the received inputs and selections via the user interface 120.” in Paragraph [0031], “In an example shown in FIG. 2B, the system 100 can output a revenue forecast page in response to an end user selecting a tab 201. The revenue forecast page can include a “Revenue Growth—Consensus” graph 224 that shows an actual revenue growth and forecasted revenue growth of a company (“Company A”).” in Paragraph [0033], and Fig. 2B showing an example of a forecast of multiple years).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a known forecasting horizon (multiple years) Claim 21 to yield predictable results (e.g., a forecast of multiple years). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419.  The examiner can normally be reached on Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                             
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628